Title: From John Adams to United States Congress, 3 April 1798
From: Adams, John
To: United States Congress



Gentlemen of the Senate, and Gentlemen of the House of Representatives.
United States April 3rd. 1798.

In compliance with the request of the House of Representatives, expressed in their resolution of the second of this Month, I transmit to both Houses, those instructions to and dispatches from, the Envoys Extraordinary of the United States to the French Republic which were mentioned in my message of the nineteenth of March last, omitting only some names, and a few expressions descriptive of the persons.
I request that they may be considered in confidence, until the members of Congress are fully possessed of their contents, and shall have had opportunity to deliberate on the consequences of their publication, after which time, I submit them to your wisdom.

John Adams